The plaintiff in error, J.J. McAdams, was convicted on a charge of unlawfully conveying two pints of corn whisky from a place unknown to the corner of Thirteenth and Ash streets, in the city of Duncan. The jury failed to fix the punishment. By the judgment of the court, pronounced December 15, 1923, he was sentenced to pay a fine of $200 and to be confined in the county jail for 60 days. From the judgment, he appealed by filing in this court April 8, 1924, a petition in error with case-made, but no brief has been filed and no appearance made on his behalf in this court. When the case was called for final submission, it was submitted on the record.
The evidence for the state is uncontroverted.
An examination of the record discloses no error sufficient to warrant a reversal of the judgment, and the same is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.